  Case 5:21-cv-00014-JPB Document 11 Filed 02/23/21 Page 1 of 3 PageID #: 39




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     Wheeling

BRANDON MARQUIS JENNINGS,

                      Petitioner,

              v.                                           CIVIL ACTION NO. 5:21-CV-14
                                                           Judge Bailey

CASE MANAGER YONASH,
P. ADAMS, P. McKONE,
F-2 COUNSELOR JORGE,

                      Respondents.

                ORDER ADOPTING REPORT AND RECOMMENDATION

       On this day, the above-styled matter came before this Court for consideration of the

Report and Recommendation of United States Magistrate Judge James P. Mazzone

[Doc. 6]. Pursuant to this Court’s Local Rules, this action was referred to Magistrate Judge

Mazzone for submission of a proposed report and recommendation (“R&R”). Magistrate

Judge Mazzone filed his R&R on February 2, 2021, wherein he recommends that

petitioner’s Petition for Habeas Corpus Pursuant to 28 U.S.C.      § 2241 [Doc. 1J be denied
and dismissed without prejudice to the petitioner’s right to file a civil rights action.

       Pursuant to 28 U.S.C.     § 636(b)(1)(c), this Court is required to make a      de nova

review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a cia nova or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Am, 474 U.S. 140,

150 (1985). In addition, failure to file timely objections constitutes a waiver of de nova

review and the right to appeal this Court’s Order. 28 U.S.C.          § 636(b)(1);   Snyder v.
  Case 5:21-cv-00014-JPB Document 11 Filed 02/23/21 Page 2 of 3 PageID #: 40




Ridenour, 889 F.2d 1363, 1366(4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94(4th Cir. 1984). Here, objections to Magistrate Judge Mazzone’s R&R were due within

fourteen (14) days of service, pursuant to 28 U.S.C.   § 636(b)(1) and Fed. R. Civ. P. 72(b).
To date, no objections have been filed. Accordingly, this Court will review the R&R for

clear error.

       Also pending before this Court is petitioner’s Motion for Voluntarily Dismissal and

Motion to Strike and Seal [Doc.   9], filed February 11, 2021. Therein, petitioner moves to
voluntarily dismiss the petition. Further, he asks that the name David Gambino, included

in the R&R as an apparent typographical error, be struck and that the case be sealed. The

Court has reviewed the R&R and the Motion and finds no reason to seal the case or to

allow voluntary dismissal after an R&R has been submitted. Accordingly, the Motion

[Doc. 9] is DENIED. Insofar as the motion raises an objection to the typo in the R&R, that

objection is overruled, as the Court finds that the error did not impact the magistrate

judge’s reasoning in the R&R.

       Upon careful review of the above, it is the opinion of this Court that the Report and

Recommendation [Doc. 6] should be, and is, hereby ORDERED ADOPTED for the

reasons more fully stated in the magistrate judge’s report. Accordingly, petitioner’s Petition

for Habeas Corpus Pursuant to 28 U.S.C.           § 2241 [Doc. 1] is hereby DENIED and
DISMISSED WITHOUT PREJUDICE as to petitioner’s right to file a civil rights action.

Further, the Motion for Leave to Proceed in forma pauperis [Doc. 2] is hereby DENIED and

the fee waived. This Court further ORDERS that this matter be STRICKEN from the active

docket of this Court and DIRECTS the Clerk to enter judgment in favor of respondent.


                                              2
  Case 5:21-cv-00014-JPB Document 11 Filed 02/23/21 Page 3 of 3 PageID #: 41




       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to any counsel of record herein

and to mail a copy to the pro se petitioner.

       DATED: February 23, 2021.




                                                   bSTON BAIL E
                                                   UNITED STATES DISTRICT JUDGE




                                               3
